               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 JUSTIN BURNS,

                       Plaintiff,
 v.                                                  Case No. 19-CV-298-JPS-JPS

 MEGAN FRITZ and DENISE
 BONNETT,                                                            ORDER

                       Defendants.


       On March 1, 2019, the Court ordered Plaintiff to pay an initial partial

filing fee of $22.53 and do so no later than March 22, 2019. (Docket #6). On

March 7, 2019, Plaintiff filed a motion to utilize his release account funds to

pay his entire filing fee. (Docket #7). This Court lacks the authority—

statutory or otherwise—to order that a prisoner may tap into his release

account to pay current (or future) litigation costs. Cf. Wilson v. Anderson, No.

14-CV-0798, 2014 WL 3671878, at *3 (E.D. Wis. July 23, 2014) (declining to

order that a prisoner’s full filing fee be paid from his release account,

“[g]iven the [DOC’s] rationale for segregating funds into a release account”

and the absence of any statutory authority compelling the court to do so).

       Denying prisoners the use of their release accounts to fund litigation

costs is also prudent given that those accounts are “restricted account[s]

maintained by the [DOC] to be used upon the prisoner’s release from

custody.” Id. Permitting a prisoner to invade that account for litigation costs

could be a detriment to that prisoner’s likelihood of success post-

incarceration, see Wis. Admin. Code. § DOC 309.466 (stating that

disbursements from a prisoner’s release account are authorized “for
purposes that will aid the inmate’s reintegration into the community”),

especially if the prisoner is overly litigious. As the Seventh Circuit has

instructed, “like any other civil litigant, [a prisoner] must decide which of

[his] legal actions is important enough to fund,” Lindell v. McCallum, 352

F.3d 1107, 1111 (7th Cir. 2003); thus, if a prisoner concludes that “the

limitations on his funds prevent him from prosecuting [a] case with the full

vigor he wishes to prosecute it, he is free to choose to dismiss it voluntarily

and bring it at a later date.” Williams v. Berge, No. 02-CV-10, 2002 WL

32350026, at *8 (W.D. Wis. Apr. 30, 2002). He is not free, however, to tap

into his release account to cover those legal costs. In light of the foregoing,

the Court will deny Plaintiff’s motion to use release account funds to pay

the entirety of his filing fee.

       Plaintiff must still pay his initial partial filing fee by March 22, 2019,

or this action will be dismissed.

       Accordingly,

       IT IS ORDERED that Plaintiff’s motion to use funds from his release

account to pay the entire filing fee in this matter (Docket #7) be and the same

is hereby DENIED.

       Dated at Milwaukee, Wisconsin, this 8th day of March, 2019.

                                      BY THE COURT:



                                      ____________________________________
                                      J. P. Stadtmueller
                                      U.S. District Judge




                                    Page 2 of 2
